Title: Enclosure: Leray de Chaumont to Joseph Mathias Gérard de Rayneval: A Translation, 17 June 1780
From: Chaumont, Jacques Donatien, Leray de
To: Rayneval, Joseph Mathias Gérard de


        
         
          17 June 1780
         
        
        Account of a conversation that I had with Mr. Adams the day before yesterday.
        I went to see Mr. Adams to inform him of the news from Cádiz, which fulminated against the American congress for having set the value of its paper dollars at the rate of forty for one dollar in specie. I observed to Mr. Adams that the commerce justified the complaint, especially since the French merchants, who have sold the merchandise at three times its original cost, have consequently suffered losses because the original cost makes up only an eighth of what is owed from North America because of transportation costs and the double risks of war and independence. I added that many merchants would be shaken by such a flouting of their engagements should the congress not reconsider its action of March by adding a declaration in favor of those European merchants who have glimpsed the good that will proceed from the bad.
        Mr. Adams responded that the congress’ action was both very wise and very just, that those who complained were the agents or spies of the English who would have the injustice of treating the Europeans differently from the Americans, who from the first have recognized that in the American commerce the French have less to complain about than the others because it reflects the most far-reaching advantages for France because without America, to whom France cannot have too much obligation, England would be too strong for the house of Bourbon, and that had America, Russia, Denmark, Sweden, Portugal, and Holland joined in a confederation against England the merchants who will go bankrupt would be enchanted to have the pretext of the revaluation of the paper money, that the congress had been forced into this revaluation by the refusal of the credit that they had requested from their European allies.
        I swear that this response has been strongly implored to me and that we ought to have full confidence that Mr. Adams expresses the American view.
       